        Case: 3:20-cv-01083-bbc Document #: 1 Filed: 12/04/20 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
DAVID L. TURNER,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 20-cv-686-bbc
              v.

WARDEN DANIEL WINLESKI, DEPUTY WARDEN
TIMOTHY THOMAS, LT. JACOB LAVOY,
CAPT. PAUL BELOUNGY, SECURITY DIRECTOR
BRIAN CAHAK, CO CHRIS ENDREAS, SGT. OLSON,
SGT. JAMES THORNSEN, LT. TRAVIS HAAG,
T. MILLER, B. MULLER, NURSE PRANGE,
NURSE R. HUNEKE AND DR. HOFFMAN,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       In a previous order, I explained that pro se plaintiff David L. Turner’s complaint

violated Rule 20 of the Federal Rules of Civil Procedure because it contained two unrelated

lawsuits that could not proceed together. Dkt. #10. Plaintiff has responded to that order,

stating that he wants to proceed in separate cases with both of the lawsuits that I identified.

In accordance with plaintiff’s instructions, I will assign case number 20-cv-686-bbc to

plaintiff’s claims that he was falsely accused of sexual assault, subjected to an unfair

disciplinary hearing, given a punishment of 120 days in segregation and transferred to a

different prison. I will screen those claims under 28 U.S.C. § 1915A.

       As explained below, plaintiff’s allegations are not sufficient to state a claim against

any defendant in the 20-cv-686-bbc case. Therefore, that case will be closed.

       I will assign case number 20-cv-1083-bbc to plaintiff’s claims that he told prison staff



                                              1
        Case: 3:20-cv-01083-bbc Document #: 1 Filed: 12/04/20 Page 2 of 8




that he was suicidal, that staff failed to notify supervisors or medical providers, that staff

laughed and yelled at him after he covered his cell window and that they failed to provide

him adequate medical treatment after he fractured his arm. Plaintiff will have to submit the

filing fee or a motion to proceed without payment of the filing fee before I will screen the

claims in his second lawsuit.



                                ALLEGATIONS OF FACT

       Plaintiff alleges the following facts regarding his claim that he was falsely accused of

sexual assault. I accept these allegations as true for purposes of screening the complaint.

       In March 2020, plaintiff was transferred to New Lisbon Correctional Institution. On

May 1, 2020, defendant Lt. Jacob Lavoy falsely accused plaintiff of sexually assaulting an

unnamed individual. Lavoy issued plaintiff a conduct report. Lavoy refused to watch the

security video footage from the day of the alleged assault. Plaintiff told defendant Brian

Cahak, the security director, that he had been accused falsely, but Cahak just said, “okay.”

       On June 8, 2020 a disciplinary hearing was held on the conduct report. Defendant

Sergeant James Thornson was assigned to act as plaintiff’s staff advocate. Before the

hearing, plaintiff asked that Lt. Lavoy and his accuser attend the hearing. Plaintiff also

asked that the video footage from the day of the alleged assault be reviewed, as well as the

alleged New Lisbon police report and PREA report.

       The hearing was conducted by defendant Captain Paul Beloungy. When plaintiff

arrived for the hearing, he saw that neither Lavoy nor his accuser was present, and that no



                                              2
        Case: 3:20-cv-01083-bbc Document #: 1 Filed: 12/04/20 Page 3 of 8




evidence had been brought to the hearing. Plaintiff objected to continuing the hearing

without evidence, but Beloungy responded that the hearing would proceed with or without

plaintiff. Sergeant Thornsen said nothing. Plaintiff was found guilty of the acts charged in

the conduct report and was punished with 120 day of segregation.

       After plaintiff was found guilty, defendant Lt. Travis Haag called plaintiff’s social

worker, Mortensen, and demanded that plaintiff be referred for a transfer. Plaintiff told

Mortensen that the conduct report was false, but Mortensen referred him for a transfer

anyway. Plaintiff appealed to defendant Warden Winleski, and also wrote to Security

Director Cahak and Deputy Warden Thomas. He filed several inmate complaints, all of

which were rejected by inmate complaint examiners. Plaintiff was transferred to Columbia

Correctional Institution in August 2020.



                                         OPINION

       Plaintiff contends that defendants violated his due process rights by falsely accusing

him of sexual assault, denying him a fair disciplinary hearing, punishing him with 120 days

in segregation, rejecting his inmate complaints and transferring him to another prison. To

state a procedural due process claim under the Fourteenth Amendment, a plaintiff must

show that he was deprived of a liberty or property interest without constitutionally sufficient

procedural protections. Wilkinson v. Austin, 545 U.S. 209, 221 (2005); Townsend v.

Cooper, 759 F.3d 678, 685 (7th Cir. 2014).

       Plaintiff contends that defendant Lavoy deprived him of due process by writing a false



                                              3
        Case: 3:20-cv-01083-bbc Document #: 1 Filed: 12/04/20 Page 4 of 8




conduct report accusing him of sexual assault. However, falsely accusing a prisoner of an

offense, or even filing a false charge or conduct report, does not in itself violate the

constitution. Lagerstrom v. Kingston, 463 F.3d 621, 625 (7th Cir. 2006) (“[E]ven assuming

fraudulent conduct on the part of prison officials, the protection from such arbitrary action

is found in the procedures mandated by due process.”) (internal quotations omitted);

McPherson v. McBride, 188 F.3d 784, 786-87 (7th Cir. 1999) (“[W]e will not overturn a

disciplinary decision solely because evidence indicates the claim was fraudulent.”). Thus,

plaintiff may not proceed with a due process claim against defendant Lavoy.

       Plaintiff next contends that defendant Beloungy and Thornsen violated his due

process rights by refusing to give him a fair hearing and then punishing him with 120 days

in segregation. Plaintiff contends that defendants Warden Winleski, Security Director

Cahak, Deputy Warden Thomas and the inmate complaint examiners violated his due

process rights by failing to reverse the disciplinary decision or taking any steps to correct

obvious violations of plaintiff’s rights.

       Providing an unfair hearing is not a constitutional violation in and of itself. First,

plaintiff must show that the 120 days he spent in segregation deprived him of a liberty

interest. An inmate’s liberty interest in avoiding segregation is limited. Marion v. Columbia

Correctional Institution, 559 F.3d 693, 697 (7th Cir. 2009). Whether a prisoner has a

liberty interest implicated by special confinement depends on whether the confinement

imposed an “atypical and significant hardship on the inmate in relation to the ordinary

incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995). A prisoner's



                                              4
         Case: 3:20-cv-01083-bbc Document #: 1 Filed: 12/04/20 Page 5 of 8




placement in segregation may create a liberty interest if the length of segregated confinement

is substantial and the conditions of confinement are unusually harsh. Townsend, 759 F.3d

at 687. Plaintiff spent 120 days in segregation which, by itself, is not enough to implicate

due process. Hardaway v. Meyerhoff, 734 F.3d 740, 743-44 (7th Cir. 2013) (six-month

confinement in segregation does not implicate due process unless conditions are “extreme”

and “exceptionally harsh”); Marion, 559 F.3d at 698 (six months in segregation, standing

alone, does not trigger due process rights); Stallings v. Best, No. 16 C 11063, 2018 WL

4300488, at *6 (N.D. Ill. Sept. 10, 2018), aff'd, 777 F. App'x 831 (7th Cir. 2019) (no

liberty interest based on six-month stay in segregation cell with occasional cockroaches and

rodents). And plaintiff does not allege that the conditions during his stay in segregation

were unusually harsh. Therefore, plaintiff’s allegations do not suggest that he was deprived

of a liberty interest.

       Even if plaintiff’s stay in segregation had deprived him of a liberty interest, his

allegations suggest that he was provided all of the process that was constitutionally required.

Placement in segregated confinement requires only informal, nonadversarial review, under

which the inmate must receive some notice of the charges against him and an opportunity

to present his views to the prison official charged with deciding whether to transfer him to

administrative segregation. Westefer v Neal, 682 F.3d 679, 685-86 (7th Cir 2012). The

prison does not have to permit the inmate to submit evidence, call witnesses, interview

witnesses or file an appeal. Id. In this case, plaintiff alleges that he was denied the

opportunity to question Lavoy and his accuser and was denied access to video footage.



                                              5
        Case: 3:20-cv-01083-bbc Document #: 1 Filed: 12/04/20 Page 6 of 8




However, plaintiff had no constitutional right to question witnesses or review evidence. He

had a right to present a statement, and he was given an opportunity to do so at the hearing.

       Plaintiff also has a right to impartial decisionmakers, Wilkinson, 545 U.S. at 226, but

his allegations do not suggest that he was denied the procedural protection of an impartial

and unbiased decisionmaker. Plaintiff alleges no reason why Beloungy, Thornsen, Winleski,

Cahak and Thomas would be biased against him, leaving his accusations based on nothing

more than speculation. Plaintiff’s allegations are not sufficient to show that he failed to

receive the procedural protections he was due.

       Plaintiff also contends that defendant Haag violated his due process rights by

recommending that he be transferred to a different prison after he was found guilty.

However, plaintiff does not have a constitutional right to be at a particular prison, and he

has alleged no facts suggesting that Haag acted for retaliatory or other impermissible reasons.

       Finally, plaintiff contends that inmate complaint examiners violated his rights by

dismissing or denying complaints that he filed about his disciplinary hearing and other

matters. To be held liable under § 1983, a defendant must have caused or participated in

constitutional violation. Kuhn v. Goodlow, 678 F.3d 552, 555-56 (7th Cir. 2012); Burks

v. Raemisch, 555 F.3d 592, 595-96 (7th Cir. 2009). Ruling against plaintiff on his inmate

complaint or grievance does not qualify as personal involvement in a constitutional violation

and is not enough to state a claim. McGee v. Adams, 721 F.3d 474, 485 (7th Cir. 2013);

George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007) (“Ruling against a prisoner on an

administrative complaint does not cause or contribute to the violation.”). Although plaintiff



                                              6
        Case: 3:20-cv-01083-bbc Document #: 1 Filed: 12/04/20 Page 7 of 8




may believe that these defendants should have done more to help him because of their

positions within the prison, the Court of Appeals for the Seventh Circuit has rejected the

“contention that any public employee who knows (or should know) about a wrong must do

something to fix it” and held that “there is no general duty to rescue.” Burks, 555 F.3d at

596. In addition, prison officials are under no obligation to provide an effective grievance

procedure, or for that matter, any grievance system at all. Owens v. Hinsley, 635 F.3d 950,

953 (7th Cir. 2011) (“Prison grievance procedures are not mandated by the First

Amendment and do not by their very existence create interests protected by the Due Process

Clause, and so the alleged mishandling of Owens’s grievances by persons who otherwise did

not cause or participate in the underlying conduct states no claim.”). Therefore, plaintiff has

failed to state a due process claim against any defendant.



                                           ORDER

       IT IS ORDERED that:

       1. Case number 20-cv-686-bbc is assigned to plaintiff David L. Turner’s claims that

he was falsely accused of sexual assault, subjected to an unfair disciplinary hearing, punished

with 120 days in segregation and transferred to a different prison, in violation of his due

process rights.

       2. Plaintiff is DENIED leave to proceed on any claim in case number 20-cv-686-bbc,

and that case is DISMISSED, for plaintiff’s failure to state a claim upon which relief may

be granted. The clerk’s office shall record a strike under 28 U.S.C. § 1915(g).



                                              7
        Case: 3:20-cv-01083-bbc Document #: 1 Filed: 12/04/20 Page 8 of 8




       3. Case number 20-cv-1083-bbc is assigned to plaintiff’s claims that he told prison

staff that he was suicidal, that staff failed to notify supervisors or medical providers, that

staff laughed and yelled at him after he covered his cell window and that they failed to

provide him adequate medical treatment after he fractured his arm.

       4. Plaintiff may have until December 28, 2020, to submit the $402 filing fee for case

number 20-cv-1083-bbc or file a motion for leave to proceed in forma pauperis in that case.



       Entered this 4th day of December, 2020.

                                           BY THE COURT:

                                           /s/
                                           ________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              8
